UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1219



MCARTHUR C. MUNDY, III,

                                              Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-343-3)


Submitted:   October 29, 1996             Decided:   November 7, 1996


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


McArthur C. Mundy, III, Appellant Pro Se.         Nicholas Stephen
Altimari, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order upholding

the Commissioner of Social Security's denial of disability insur-

ance benefits and supplemental security income. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.
Accordingly, we affirm on the reasoning of the district court.

Mundy v. Chater, No. CA-95-343-3 (E.D. Va. Feb. 7, 1996). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        AFFIRMED




                                2